Title: Enclosure K: Nicholas Duff to Joshua Johnson, 19 May 1791
From: Duff, Nicholas
To: Johnson, Joshua


KNicholas Duff to Joshua Johnson
Portsmouth, 19 May 1791. He delivered the letter enclosed in Johnson’s of the 18th. The collector answered that it did not solely rest with him and that he would consult the comptroller and give their answer.—“I arrived at Spithead on the night of the 21st of Feby. had the Revenue Cutter on board on the morning of the 22d. and rec’d two Officers from her. I reported on the 23d. and had my papers taken on the 24th. I am” &c.
